      Case: 1:20-cv-01693-DAP Doc #: 12 Filed: 03/01/21 1 of 3. PageID #: 218




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


 ISAIAH CAMPBELL,                                )     Case No. 1:20 cv 1693
                                                 )
        Petitioner,                              )     JUDGE DAN AARON POLSTER
                                                 )
        v.                                       )
                                                 )
 WARREN CRUTCHFIELD, WARDEN                      )     OPINION & ORDER
                                                 )
        Respondent.                              )
                                                 )

       On July 31, 2020, Petitioner Isaiah Campbell, represented by counsel, filed a petition for

writ of habeas corpus under 28 U.S.C. § 2254. ECF Doc. 1. In 2017, a jury convicted Campbell

of two counts of rape, two counts of kidnapping, one count of aggravated robbery and one count

of felonious assault, all with firearm specifications. On March 7, 2017, the trial court sentenced

Campbell to serve an aggregate prison term of 36 years to life in prison. ECF Doc. 6-1 at 26.

Campbell was seventeen years old when the offenses occurred in 2013. ECF Doc. 6-1 at 84.

       On September 21, 2020, respondent moved to dismiss Campbell’s petition as untimely.

ECF Doc. 6. In response, Campbell argued that the AEDPA statute of limitations should begin

to run after the Ohio Supreme Court declined an appeal from the denial of his delayed motion to

reconsider, which was based on a newly decided Ohio Supreme Court case, State v. Moore, 149

Ohio St.3d 557, 76 N.E.3d 1127 (2016). ECF Doc. 7 at 2.

       Following briefing, Magistrate Judge Carmen E. Henderson issued a report and

recommendation that the Court dismiss Campbell’s petition as untimely under 28 U.S.C. §
      Case: 1:20-cv-01693-DAP Doc #: 12 Filed: 03/01/21 2 of 3. PageID #: 219




2244(d)(1). ECF Doc. 8. The Magistrate Judge reported that Campbell was not entitled to

equitable tolling because he had failed to demonstrate that he had diligently pursued his rights or

that an extraordinary circumstance prevented him from filing a timely petition. The Ohio

Supreme Court case upon which Campbell relied in his motion for delayed appeal, State v.

Moore, was decided in December 2016. Campbell did not file his delayed motion for

reconsideration and delayed appeal until September 13, 2019. ECF Doc. 6-1 at 100.

       Campbell timely filed an objection arguing that the AEDPA statute of limitations should

begin to run after the Ohio Supreme Court declined to accept his appeal on his motion to

reconsider/delayed appeal. Even though his motion to reconsider was based on an Ohio

Supreme Court case, he argues that the Ohio Supreme Court relied on the U.S. Supreme Court

decisions of Graham v. Florida, 560 U.S. 48 (2010) and Miller v. Alabama, 567 U.S. 460

(2012). But those cases were decided long before Campbell’s direct appeal, and he hasn’t

explained why he waited until 2019 to argue them. The Magistrate Judge recognized this flaw in

his argument and identified it in her report and recommendation. ECF Doc. 8 at 8.

       28 U.S.C. §1441(d)(1), in relevant part, provides that AEDPA’s one-year period begins

to run from the latest of: (A) the date on which the judgment became final by the conclusion of

direct review or the expiration of the time for seeking such review; or (C) the date on which the

constitutional right asserted was initially recognized by the Supreme Court. Campbell’s

judgment became final on June 12, 2018; was tolled when Campbell filed a post-conviction

motion; and ultimately expired on August 8, 2019.

       The Supreme Court cases cited in Campbell’s objection were decided in 2010 and 2012.

Thus, running AEDPA’s one-year limitation period from those dates under 28 U.S.C.

§1441(d)(1)(C) would not result in a later deadline or benefit Campbell in any way. Here, the



                                                2
     Case: 1:20-cv-01693-DAP Doc #: 12 Filed: 03/01/21 3 of 3. PageID #: 220




later expiration date was the date on which Campbell’s judgment became final under 28 U.S.C. §

§1441(d)(1)(A). But even after tolling the period when his post-conviction motion was pending,

Campbell failed to file a timely petition. Because Campbell’s Eighth Amendment claim is time-

barred under AEDPA, the Court hereby OVERRULES the Objection, ADOPTS the R&R, and

DENIES Campbell’s petition.

       IT IS SO ORDERED.


Dated: March 1, 2021
                                           s/Dan Aaron Polster
                                           United States District Judge




                                              3
